EXECUTION VERSION


Exhibit 10.46

--------------------------------------------------------------------------------



FOURTH AMENDMENT, dated as of February 5, 2018 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of November 14, 2014, as amended by the First Amendment,
dated as of March 9, 2015, the Second Amendment, dated as of February 19, 2016,
and the Consent, Waiver, and Third Amendment, dated as of June 22, 2017 (as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
an exempted limited company incorporated under the laws of Bermuda (“Borrower”),
TIME WARNER INC., a Delaware corporation (“Guarantor”), the several banks and
other financial institutions from time to time party thereto (the “Lenders”) and
BNP PARIBAS, as administrative agent (the “Administrative Agent”).
WHEREAS, the Lenders under the Existing Credit Agreement (for purposes of this
Amendment, herein called the “Lenders”) have agreed to extend credit to Borrower
under the Existing Credit Agreement in the form of outstanding Loans in an
original aggregate principal amount of €250,800,000 (€50,000,000 of which was
prepaid by Borrower on August 1, 2017, resulting in an outstanding aggregate
principal amount of €200,800,000 as of the date hereof) the terms and subject to
the conditions set forth therein;
WHEREAS, Guarantor and the Subsidiary Guarantors have entered into the Guarantee
in connection with the Existing Credit Agreement;
WHEREAS, Borrower has requested that the Lenders (a) extend the maturity of the
Loans and (b) effect certain other amendments to the Existing Credit Agreement
as set forth herein;
WHEREAS, the Guarantor and the Subsidiary Guarantors have agreed to continue to
guaranty the obligations entered in connection with the Existing Credit
Agreement through the extended Maturity Date (as defined below);
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Existing Credit Agreement.
SECTION 2.     Amendment of Existing Credit Agreement. Effective as of the
Fourth Amendment Effective Date (as defined below), the Existing Credit
Agreement is hereby amended as follows (the Existing Credit Agreement, as so
amended, being referred to herein as the “Credit Agreement”):
(a)     Section 1.01 of the Existing Credit Agreement is hereby amended by:
(i)     inserting the following new defined terms in appropriate alphabetical
order:
“Fourth Amendment” means the Fourth Amendment, dated as of February 5, 2018, to
this Agreement among Borrower, Guarantor, the Lenders and the Administrative
Agent.
“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.
(ii)     amending and restating the following definition in its entirety to read
as follows:
“Maturity Date” means May 1, 2019.
SECTION 3.     Representations and Warranties. (a) Each of Borrower and
Guarantor, as applicable, hereby represents and warrants as to itself only (and
not as to the other) that (i) this Amendment is within such Person’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
stockholder action of such Person, (ii) this Amendment has been duly executed
and delivered by such Person, (iii) this Amendment constitutes a legal, valid
and binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing (provided that the Guarantor is only making this
representation on behalf of itself and its Restricted Subsidiaries and the
Defaults or Events of Default attributable to itself and its Restricted
Subsidiaries and not with respect to any Defaults or Events of Default
attributable to Borrower and its Subsidiaries, and Borrower is only making this
representation on behalf of itself and its Subsidiaries and the Defaults or
Events of Default attributable to itself and its Subsidiaries and not with
respect to any Defaults or Events of Default attributable to the Guarantor and
its Restricted Subsidiaries) and (v) the representations and warranties of such
Person set forth in Article III of the Existing Credit Agreement (including, for
the avoidance of doubt, Section 3.04(c), but the reference to December 31, 2014
therein shall be deemed to be December 31, 2016) and in the other Credit
Documents are true and correct in all material respects (unless any such
representation of warranty is already qualified by materiality, in which case,
such representation or warranty is true and correct in all respects) on and as
of the date hereof, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (unless any such representation
of warranty is already qualified by materiality, in which case, such
representation or warranty is true and correct in all respects)





--------------------------------------------------------------------------------





as of such earlier date. Borrower represents and warrants that since December
31, 2016, there has been no material adverse change in the business, assets,
operations or financial condition of Borrower and its consolidated subsidiaries,
taken as a whole.
SECTION 4.     Effectiveness. This Amendment shall become effective as of the
first date (the “Fourth Amendment Effective Date”) on which:
(a)     the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of Borrower, Guarantor and all the Lenders;
(b)     the Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Annex II hereto, duly executed and
delivered by each party thereto;
(c)     the Administrative Agent shall have received favorable written opinions
of (i) DLA Piper UK LLP, counsel for Borrower and (ii) Conyers Dill & Pearman,
Bermuda counsel for Borrower;
(d)     the Administrative Agent shall have received a certificate from each of
Borrower and Guarantor, in form and substance reasonably satisfactory to the
Administrative Agent, dated the Fourth Amendment Effective Date and signed by a
Responsible Officer of Borrower and Guarantor, as applicable, confirming that on
and as of the Fourth Amendment Effective Date (i) the representations and
warranties applicable to such Person set forth in the Credit Documents are true
and correct in all material respects (except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date) and (ii) no Default or Event of Default has occurred or is
continuing; and
(e)     the Administrative Agent shall have received, for the account of each
Lender, a consent fee as set forth on Annex I hereto.
It is understood and agreed that the conditions specified in clauses (a) through
(e) in this Section 4 shall be satisfied on the date hereof. The Administrative
Agent shall notify Borrower, Guarantor, CME Media Enterprises B.V. (“CME BV”)
and the Lenders of the Fourth Amendment Effective Date, and such notice shall be
conclusive and binding.
Without limiting the generality of the provisions of Article VIII of the
Existing Credit Agreement, for purposes of determining compliance with the
conditions specified in this Section 4, each Lender shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4 unless the Administrative Agent shall have received notice from
such Lender prior to the date hereof specifying its objections thereto.
SECTION 5.     Costs and Expenses. Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Amendment.
SECTION 6.     Effect of this Amendment.
(a)     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Credit
Document in similar or different circumstances.
(b)     Each Credit Party agrees that all of its obligations, liabilities and
indebtedness under each Credit Document, including guarantee obligations under
the Guarantee, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment.
(c)     On and after the Fourth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”,
“hereof” and words of similar import shall, unless the context otherwise
requires, refer to the Existing Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other Credit Document shall be deemed
to be a reference to the Existing Credit Agreement as amended hereby.
SECTION 7.     Interpretation. This Amendment shall constitute a Credit Document
for the purposes of the Credit Agreement and the other Credit Documents.
SECTION 8.     Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Amendment shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to the Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)     Each party to this Amendment hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in


2

--------------------------------------------------------------------------------





any court referred to in paragraph (b) of this Section 8. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)     Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
SECTION 9.     Miscellaneous. Sections 9.01, 9.04(a), 9.05, 9.06, 9.07, 9.10,
9.11 and 9.13 of the Existing Credit Agreement shall be applicable to this
Amendment as though set forth herein, mutatis mutandis.
[Signature page follows]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as Borrower
 


By:


/s/ David Sturgeon
Name: David Sturgeon
Title: Chief Financial Officer



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------






 
TIME WARNER INC., as Guarantor
 


By:


/s/ Edward B. Ruggiero
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------






 
BNP PARIBAS, as Administrative Agent and as Lender
 


By:


/s/ Nicole Rodriguez
Name: Nicole Rodriguez
Title: Director

 


By:


/s/ Karim Remtoula
Name: Karim Remtoula
Title: Vice President



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------






 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
 


By:


/s/ Bruno Pezy
Name: Bruno Pezy
Title: MD

 


By:


/s/ Xavier de Neuville
Name: Xavier de Neuville
Title: Director



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------






 
MIZUHO BANK, LTD, as Lender
 


By:


/s/ Daniel Guevara
Name: Daniel Guevara
Title: Authorized Signatory



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------






 
SOCIÉTÉ GENERALE, as Lender
 


By:


/s/ John Hogan
Name: John Hogan
Title: Director

    


[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------


    




 
SUMITOMO MITSUI BANKING CORPORATION, as Lender
 


By:


/s/ Katsuyuki Kubo
Katsuyuki Kubo
Managing Director



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------


    




 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 


By:


/s/ Matthew Antioco
Name: Matthew Antioco
Title: Director



[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------








ANNEX II TO
FOURTH AMENDMENT


ACKNOWLEDGMENT AND CONSENT
Reference is made to the FOURTH AMENDMENT, dated as of February 5, 2018 (“Fourth
Amendment”), to the CREDIT AGREEMENT, dated as of November 14, 2014, as amended
by the First Amendment, dated as of March 9, 2015, the Second Amendment, dated
as of February 19, 2016, and the Consent, Waiver, and Third Amendment, dated as
of June 22, 2017 (as further amended by the Fourth Amendment, the “Credit
Agreement”), among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., an exempted limited
company incorporated under the laws of Bermuda, TIME WARNER INC. a Delaware
corporation, the several banks and other financial institutions from time to
time party thereto, and BNP PARIBAS, as administrative agent. Unless otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement are used herein as therein defined.
Each of the undersigned parties to the Guarantee hereby (a) consents to the
transactions contemplated by the Fourth Amendment and (b) acknowledges and
agrees that the guarantees made by such party contained in the Guarantee are,
and shall remain, in full force and effect, in accordance with applicable law,
on a continuous basis after giving effect to the Fourth Amendment.
CME BV hereby (a) consents to the transactions contemplated by the Fourth
Amendment and (b) acknowledges and agrees that the guarantees contained in the
CME BV Guarantee are, and shall remain, in full force and effect, in accordance
with applicable law, on a continuous basis after giving effect to the Fourth
Amendment.


A-II-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duly executed and delivered by their respective proper and duly
authorized officers as of the date first written above.
 
TIME WARNER INC.,
as Guarantor
 






By:






                                                               
Name:
Title:

 
HISTORIC TW INC., as Subsidiary Guarantor
 






By:






                                                               
Name:
Title:

 
TURNER BROADCASTING SYSTEM, INC., as Subsidiary Guarantor
 






By:






                                                               
Name:
Title:

 
HOME BOX OFFICE INC., as Subsidiary Guarantor
 






By:






                                                               
Name:
Title:




































--------------------------------------------------------------------------------









 
CME MEDIA ENTERPRISES B.V., as CME Subsidiary Guarantor
 






By:






                                                               
Name: Alphons van Spaendonck
Title: Managing Director

 






By:






                                                               
Name: Pan-Invest B.V., represented by .........
Title: Managing Director








